295 S.W.3d 229 (2009)
Johnny WYATT, Claimant/Appellant,
v.
BLAIR PACKAGING, Employer/Respondent, and
American Home Assurance c/o AIG Claims, Insurer/Respondent, and
Treasurer of Missouri as Custodian of the Second Injury Fund, Respondent.
No. ED 92756.
Missouri Court of Appeals, Eastern District, Division Three.
October 20, 2009.
Joseph P. Rice III, Benjamin James Gray, Co-Counsel, Rice, Spaeth, Summers & Heisserer, L.C., Cape Girardeau, MO, for Johnny Wyatt.
Hugh Scott O'Sullivan, Moser, Marsalek & P.C., St. Louis, MO, for Blair Packing, Inc. and American Home Assurance Company.
Frank A. Rodman. Clifton Kent Verhines, Jr., Co-Counsel, Cape Girardeau, MO, for Treasurer of Missouri as Custodian of Second Injury Fund.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Johnny Wyatt (Claimant) appeals from the final award of the Labor and Industrial Relations Commission (Commission) affirming the award of the administrative law judge and finding that Claimant was not permanently totally disabled. We affirm the award of the Commission.
We have reviewed the briefs of the parties and the record on appeal. The Commission's award is supported by sufficient and competent evidence in the record as a whole. Rule 84.16(b)(4). No error of law appears. Rule 84.16(b)(5). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value.